DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending in this application.

Election/Restrictions

Applicant’s election of the species (hydrogel: gelatin) in the reply filed on 05/04/2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-10 were examined on their merits.

Claim Interpretation

For purposes of examination, Claim 1 has been interpreted as “printing a dermis layer of a hydrogel combined with an autologous dermal cell and printing an epidermis layer of a hydrogel combined with an autologous keratinocyte cell on said dermis layer”. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Retting et al. (US 2016/0122723 A1) in view of Toyoshima et al. (2012) and Wang et al. (2013).

Retting et al. teaches a method of 3D printing an artificial skin comprising:
printing a dermis layer of bio-ink comprising fibroblast cells (Pg. 29, Claim 1, steps a and c and Claim 4), wherein the bio-ink comprises a hydrogel, the hydrogel comprising:  collagen, hyaluronan, fibrinogen, alginate or gelatin (Pg. 10, Paragraphs [0091]-[0092]), and reading on Claims 1, step S1 and 3;
wherein the dermal layer has a thickness of 20 to 500 µm (0.02-0.5 mm), overlapping the claimed range of 0.01-0.2 mm (Pgs. 15-16, Paragraph [0121]), and reading on Claim 7; 
printing an epidermis layer on said dermis layer, the epidermis layer comprising keratinocyte cells (Pg. 29, Claim 1, steps b and d), and reading on Claims 1, step S2;
8;
wherein the fibroblast cells and keratinocyte cells may be autologous (Pg. 23, Paragraph [0169]), and reading on Claims 1, steps S1 and S2;
depositing a plurality of organoids into the deposited bio-ink, wherein the organoids comprise glandular cells or follicle cells (Pg. 29, Claim 17);
and culturing the artificial skin in cell culture media (Pg. 29, Claim 1, step e) in a 3D culture bioreactor (Pgs. 23-24, Paragraph [0175]), and reading on Claim 9 in part.

 The teachings of Retting et al. were discussed above.

Retting et al. did not teach a method wherein a plurality of progenitor cells for sweat glands and hair follicles are implanted through the epidermis layer into the dermis layer (intradermal), as required by Claim 1, step S3;
wherein the autologous dermal cells, autologous keratinocytes and progenitor cells are obtained by an autologous skin separation process, as required by Claim 2;
wherein the implanting step is performed by a 3D printer puncturing the epidermis layer with a pin at a depth of 0.2 to 2mm and a predetermined implanting pitch , as required by Claims 4-5;
wherein the predetermined pitch is 0.01-0.1 mm, as required by Claim 6;
9.

 Toyoshima et al. teaches a method wherein a plurality of hair follicle stem/progenitor cells were intracutaneously (within the skin) transplanted (Pg. 7, Column 2, Discussion, Lines 20-23), with a needle making holes nearly parallel to the skin surface, about 0.4 mm vertical (pitch) and 2.8 mm horizontal (pitch) from the needle stick point and the progenitor cells intradermally (through the epidermis into the dermis) transplanted (Pg. 10, Column 2, “Engraftment of bioengineered hair follicle germ”).

Wang et al. teaches that hair follicle stem cells can differentiate into sweat gland cells and suggests their use in regenerating sweat glands (Pg. 3545, Abstract).

It would have been obvious to those of ordinary skill in the art to modify the method of 3D printing artificial skin comprising glandular or follicle cells of Retting et al. with the implantation of a plurality of progenitor cells for hair follicles as taught by Toyoshima et al. and progenitor cells for sweat glands as taught by Wang et al. because this is no more than the use of a known technique (intradermal implantation of hair follicle and sweat gland progenitor cells) to improve a similar product (artificial skin comprising a dermal and epidermal layer and glandular or follicle cells) in the same way (produce artificial skin closest to natural skin).  


The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

Those of ordinary skill in the art prior to the effective filing date of the claimed invention would have been motivated to make this modification in order to produce an artificial skin with naturally occurring features like hair and sweat glands.  There would have been a reasonable expectation of success in making this modification because Retting et al. already teaches their artificial skin may have follicle or sweat organoids and Toyoshima et al. provides a teaching of implantation of hair follicle stem/progenitor cells into skin to produce hair and Wang et al. teaches that hair follicle stem cells can also differentiation into sweat glands.

With regard to Claim 2, this is a product-by-process claim, the MPEP states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)

In this instance the autologous progenitor cells for sweat glands and hair follicles of the prior art are not substantially different from those of the claims, even if obtained by a different process.

With regard to Claim 9, it is inherent in the method of the combined prior art that the incubation of the artificial skin in an incubator (3D culture bioreactor) would accelerate the growth of the artificial skin structure and growth of the progenitor cells for sweat glands and hair follicles because the method of the prior art performs the same method steps with the same components and would therefore be expected to have the same effect as claimed.

It would have been further obvious to those of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of the combined prior art of producing an artificial skin comprising autologous dermal and keratinocyte cells and hair/sweat gland progenitor cells to use autologous hair/sweat gland progenitor cells because the Retting reference already teaches the use of autologous cells in preparing an artificial skin.  


It would have been further obvious to those of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of the combined prior art of producing an artificial skin by 3D printing and the intradermal implantation of hair follicle/sweat gland progenitor cells with a needle at a certain pitch and depth to perform the implantation by a 3D printer puncturing the epidermis layer with a pin at a depth of 0.2 to 2mm and a predetermined implanting pitch, wherein the predetermined pitch is 0.01-0.1 mm because this would eliminate the need for a separate implantation means (needle) as the 3D printer which produced the artificial skin could also be used to implant the progenitor cells.  Those of ordinary skill in the art would have been motivated to make this modification in order to eliminate the need for a separate implantation device and because the implantation could be automated.  Those of ordinary skill in the art would have found it further obvious to adjust the pitch and depth of the implantation to within the claimed ranges because the optimization of result-effective variables is not inventive.  In this case, the depth and pitch of the implantation achieves a recognized result (that is, placement at the correct location in the artificial skin for production/differentiation into the hair follicle or seat gland organoids and providing for growth of hair at a natural angle.  

   In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

Those of ordinary skill in the art prior to the effective filing date of the claimed invention would have been motivated to make this modification in order to place the progenitor cells at the correct location for growth and differentiation and most natural angle for hair to grow from the artificial skin.  There would have been a reasonable expectation of success in making this modification because the Toyoshima et al. reference teaches the implantation with a separate device of hair follicle /sweat gland progenitor cells at a requisite depth and pitch, which are result-effective variables.

Claims 1-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Retting et al. (US 2016/0122723 A1) in view of Toyoshima et al. (2012) and Wang et al. (2013), as applied to Claims 1-9 above, and further in view of DeCiccio et al. (US 2017/0128601 A1).

The teachings of Retting et al., Toyoshima et al. and Wang et al. were discussed above.

10.

DeCiccio et al. teaches a 3D printer for producing sterile products which is contained in an inner chamber with a pressure pump to maintain a positive pressure (greater than atmospheric) within the inner chamber (Pg. 4, Claim 20).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combined prior art of producing a 3D printed artificial skin to use the sterile 3D printer of DeCiccio et al. because this would assure sterility is maintained during the printing process.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to maintain sterility of artificial skin which could be implanted into a subject in need thereof.  There would have been a reasonable expectation of success in making this modification because the Retting et al. reference is drawn to the 3D printing of artificial skin which could be used as an implant requiring sterility and DeCiccio et al. teaches a sterile 3D printer for producing sterile products.

No claims are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  











/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        05/12/2021